Citation Nr: 1035237	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-07 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from March 1996 to August 2005.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied service connection for left ear hearing loss and 
granted service connection and a noncompensable evaluation for 
right ear hearing loss.

The Veteran presented testimony at a Travel Board Hearing chaired 
by the undersigned Veterans Law Judge in June 2009.  A transcript 
of the hearing is associated with the Veteran's claims folder.

The Veteran's appeal was previously before the Board in August 
2009, at which time the Board remanded the case for further 
development by the originating agency.  The case has been 
returned to the Board for further appellate action.

In an August 2009 rating decision, the RO granted service 
connection and a noncompensable evaluation for left ear hearing 
loss.


FINDING OF FACT

The Veteran's has Level I hearing loss in the right and left 
ears.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as the initial rating) are 
appropriately addressed under the notice provisions of 38 
U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  Where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation or 
evidence of such prejudice in this case.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and VA treatment records.  
Additionally, the Veteran was provided VA examinations in May 
2005 and March 2010 to evaluate his hearing loss.  There is no 
evidence of a change in the disability since the last 
examination.

In addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  
The May 2005 and March 2010 examiners noted the Veteran's reports 
of difficulty hearing in noisy situations, difficulty hearing 
soft-spoken people and difficulty understanding conversational 
speech.  His reports of the effects of his disability on his 
occupation were also recorded.  The examiners thereby fully 
considered the functional effects of his hearing loss.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria

Disability ratings for hearing loss are derived from a mechanical 
application of the rating schedule to the numeric designations 
resulting from audiometric testing.  
See Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 
4.85 (2009).
Evaluations of defective hearing are based on organic impairment 
of hearing acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To 
evaluate the degree of disability from defective hearing, the 
revised rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through XI for 
profound deafness.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels 
or more, the rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or Table 
VIA, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  When the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 
hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIA, whichever results in the higher numeral.  That numeral will 
then be elevated to the higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (2009).

Analysis

The Veteran contends that his hearing loss warrants a compensable 
rating because, he has difficulty hearing in noisy situations, 
difficulty hearing soft-spoken people, difficulty understanding 
conversational speech and difficulty hearing the television 
without it being turned up very loud.  See May 2005 audiological 
evaluation, May 2005 and March 2010 VA examination reports and 
June 2009 Travel Board hearing transcript.

The RO granted service connection for right ear hearing loss in a 
January 2006 rating decision, effective August 21, 2005.  The 
disability has been evaluated as noncompensable since that date.  
He was granted service connection for left ear hearing loss in an 
August 2009 rating decision, effective August 21, 2005, and the 
disability has been evaluated as noncompensable since that date.

The Veteran was afforded a VA audiological examination in May 
2005.  The following audiometric findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	25	10	25	40	25
Left (db):	30	10	30	55	31.25

Speech audiometry results revealed speech recognition ability of 
100 percent in the right ear and 100 percent in the left ear.  

These values do not meet the criteria of 38 C.F.R. § 4.86(a) or 
(b) for exceptional patterns of hearing impairment.  Applying 
these values to the rating criteria results in a numeric 
designation of level I in the right and left ears.  See 38 C.F.R. 
§ 4.85, Table VI (2009).  Application of the level of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces 
a rating of 0 percent.

The most recent measurements of the Veteran's hearing ability in 
the record come from a VA audiological examination conducted in 
March 2010.  The evaluation produced the following audiometric 
findings: 

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	35	30	40	55	40
Left (db):	40	40	50	55	46.25

Speech recognition ability of 96 percent in the right ear and 100 
percent in the left ear was reported.  The diagnosis was 
sensorineural bilateral hearing loss.  

While the results of the 2010 examination do showing worsening of 
hearing, the results do not warrant an increased evaluation under 
the rating criteria set for in the regulations.  These values do 
not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for 
exceptional patterns of hearing impairment.  Applying these 
values to the rating criteria results in a numeric designation of 
level I in the right and level V in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI (2009).  Application of the level of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces 
a rating of 0 percent.

Outpatient treatment records from the VA Medical Center in East 
Orange, New Jersey show that the Veteran was also given an 
audiogram in August 2006.  However, the audiometric findings from 
the August 2006 audiogram are incomplete, as it does not show the 
amount of decibel loss at 3000 hertz for the right or left ears.  
The records also show that the Veteran had an audiology consult 
in September 2009.  The records from the September 2009 consult 
do not include an audiogram, but they do indicate that the test 
results were consistent with the previous test in August 2006, 
which as the Board has already noted, contained incomplete 
results.

Accordingly, the Board concludes that the disability is properly 
evaluated as noncompensably disabling for the entire period in 
question.  The Board has considered whether a "staged" rating 
is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The record, 
however, does not support assigning different percentage 
disability ratings during the period in question.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.21 (2009).

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran's disability, as discussed above, is manifested by 
symptomatology contemplated by the rating criteria.  The Veteran 
claimed during his March 2010 VA audiology examination that his 
hearing disability has significant effects on his occupation.  
However, he has not submitted any evidence of loss of employment 
or time lost from work due to his hearing loss.  Accordingly, the 
Board finds that marked interference with employment, beyond that 
contemplated by the current rating, has not been demonstrated.  
There is also no evidence of frequent hospitalization due to his 
bilateral hearing loss disability.  Hence, referral for 
consideration of an extraschedular rating is not warranted.


Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all claims for an 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
TDIU is granted where a Veteran's service connected disabilities 
are rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. 
§ 4.16 (2009).  
Where a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
Veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case there is no evidence of unemployability due to the 
Veteran's bilateral hearing loss.  During the March 2010 VA 
audiological examination, the examiner did not indicate whether 
the Veteran was employed or not.  The Veteran reported that his 
hearing loss had significant effects on his employment, but he 
did not allege that he was unemployable due to the disability.  
There is also no allegation or evidence of unemployability due to 
the Veteran's hearing loss disability elsewhere in the record.  
Accordingly, the Board finds that further consideration of 
entitlement to TDIU is not required.  Jackson v. Shinseki, 587 
F.3d 1106 (Fed. Cir. 2009).


ORDER

An initial increased (compensable) rating for bilateral hearing 
loss is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


